                Case 20-10553-CSS            Doc 1253        Filed 06/15/21       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 7
                                                               )
ART VAN FURNITURE, LLC, et al.,1                               )   Case No. 20-10553 (CSS)
                                                               )
                                  Debtors.                     )   (Jointly Administered)
                                                               )
                                                               )   Re: Docket No. 1238
                                                Adjourned Sale Hearing Date: July 8, 2021 at 11:00 a.m. (ET)


        NOTICE OF ADJOURNED HEARING REGARDING MOTION OF ALFRED
    T. GIULIANO, CHAPTER 7 TRUSTEE, FOR ENTRY OF AN ORDER APPROVING
       (I) SALE OF REAL PROPERTY LOCATED AT 1620 N. TUCKAHOE STREET,
     BELLWOOD, PENNSYLVANIA 16617 FREE AND CLEAR OF LIENS, CLAIMS,
             AND ENCUMBRANCES; AND (II) GRANTING RELATED RELIEF

                 PLEASE TAKE NOTICE that on May 20, 2021, Alfred T. Giuliano, chapter 7

trustee (the “Trustee”) to the estates of the above-captioned debtors (the “Debtors”), filed the

Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Entry of an Order Approving (I) Sale of

Real Property Located at 1620 N. Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and

Clear of Liens, Claims, and Encumbrances; and (II) Granting Related Relief [Docket No. 1238]

(the “Motion”), with the United States Bankruptcy Court for the District of Delaware, 824

Market Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion

was previously served upon you.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).



DOCS_DE:234900.1 05233/003
                Case 20-10553-CSS       Doc 1253      Filed 06/15/21     Page 2 of 2




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of a final order with respect to the relief sought in the Motion must have been filed with the

Bankruptcy Court on or before June 3, 2021, at 4:00 p.m. (Eastern time).

                 PLEASE TAKE FURTHER NOTICE THAT THE HEARING TO

CONSIDER THE RELIEF SOUGHT IN THE MOTION AND APPROVAL OF THE SALE

HAS BEEN ADJOURNED AND WILL BE HELD VIA ZOOM VIDEOCONFERENCE ON

JULY 8, 2021 AT 11:00 A.M. PREVAILING EASTERN TIME BEFORE THE

HONORABLE CHRISTOPHER S. SONTCHI, CHIEF UNITED STATES BANKRUPTCY

JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF

DELAWARE, 824 MARKET STREET, FIFTH FLOOR, COURTROOM NO. 6,

WILMINGTON, DELAWARE 19801.

Dated: June 15, 2021                     PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:234900.1 05233/003                   2
